DETAILED ACTION

Continuation
This application is a continuation application of US 16/279,389 (filed on Feb. 19, 2019 – now US Patent No. 11,157,648). The prosecution history and references cited in the above application have been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021 and 5/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 11-13, 15, 17, 18, and 20 of US Patent No. 11,157,648 and claims 1-20 of US Patent No. 11,256,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patents contain every element of claims 1-5, 8-12, and 15-20 of the instant application and thus anticipates the claims of the instant application. Therefore, claims 1-5, 8-12, and 15-20 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No. 11,256,827 in view of US 2016/0034590 (Endras).  Endras discloses capturing a vehicle identification number (VIN) using a camera on a device. The captured VIN is used to query a database. See ¶0021. It would have been obvious to a person having ordinary skill in the art to implement any means of “obtaining” vehicle information, such as using a camera. Optical character recognition technology has enabled computing devices to retrieve text from images and auto-fill in forms. This would have reduced the amount of manual, sometimes tedious, input of text into forms.
Claims 7 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No. 11,256,827 in view of US 2007/0124046 (Ayoub). Ayoub discloses common devices installed in a vehicle during manufactured or after-market. Common devices include telematics systems and GPS. See ¶0003. Thus, it would have been obvious to a person having ordinary skill in the art include the telematics systems and GPS as in-vehicle devices. These were common aftermarket devices and what to include (or not include) in the search of the in-candidate devices would have been up to the design choices/goals of the system developer.

Examiner Comments on Prior Art
	There are no prior art rejections to the claims as presented.
	The claimed invention is directed to obtaining and transmitting a privacy information removal file that contains instructions for removing personal information from an in-vehicle device. As discussed in the Background of the filed specifications, removing personal information stored within an in-vehicle device, such as an infotainment system, navigation system, can be tedious. This removal process may be exacerbated in situations where the car’s manual is not available. The claimed invention presents methods to resolve those issues by providing files with instructions for removing personal information from candidate in-vehicle devices. A user can provide feedback when using the instructions to improve the overall system.
	The general concept of removing personal information from an in-vehicle module to protect one’s privacy was previously known in the art. For example, US2017/0046533, US2017/0132157, US2016/0128016, and US2020/0098049 disclose purging private data in a vehicle during switchovers of a driver or an owner. In another example, US2014/0240089 discloses deleting a guest user’s settings and data within a rental car after returning the car to the owner. In another example, US2010/0211770 discloses deleting private data stored in a vehicle in response to a user request. In another example, private data in a vehicle may be deleted based on an expiration threshold as disclosed in US2016/0253348. Thus, the cited prior arts present multiple methods for managing personal data stored in vehicles to protecter user privacy. However, the claimed invention, as a whole, presents a distinct step-by-step methodology of removing personal information using instructions from a selected candidate in-vehicle based on the target vehicle’s parameters (e.g. “obtaining…a privacy information removal file…associated with a set of candidate in-vehicle devices…) and providing user experience feedback to the instructions (e.g. “obtaining…a user experience feedback”) are not taught by the current prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        12-01-2022